Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice to Applicant
Claims 1- 7 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 1 recite the limitation “the first rotating member being set to be separate from the continuous medium … in response to tension applied to the continuous medium while the first rotating member is separate from the second rotating member”. 
It appears that neither drawings nor specification discloses the limitation/ structure that separates the first rotating member from the continuous medium in response to tension applied to the continuous medium.  
Consequently, the Examiner considers that the Applicant was not in possession of the claimed limitation as a part of the invention at the time of the filing date.
Claim(s) 3 recite the limitation “wherein the tension applying mechanism is arranged between the upstream nip portion and the downstream nip portion”. 
It appears that neither drawings nor specification discloses the tension applying mechanism that is arranged between the upstream nip portion and the downstream nip portion.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the first rotating member being set to be separate from the continuous medium in the sheet passing path in response to tension applied to the continuous medium while the first rotating member is separate from the second rotating member”, however, the relationship between the first rotating member being set to be separate from the continuous medium in response to tension applied to the continuous medium is not clear.


Claim(s) 2, 4-7 is/ are rejected by virtue of their dependency on claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7 is/ are rejected under U.S.C. 103 as being unpatentable over Ui et al. (hereinafter Ui, JP 2016-180925) in view of Kibayashi (US 2017/ 0308012).  

the fixing unit 60 having a first rotating member 63 and a second rotating member 64, the first rotating member being provided on a fixing surface side of the continuous medium, the second rotating member 64 facing the first rotating member across a sheet passing path of the continuous medium S, fig. 2,
the first rotating member being set to be separate from the continuous medium in the sheet passing path in response to tension applied to the continuous medium, (the continuous medium/ paper is moved to be not in contact with first rotating member 63, thus, tension/ force applied continuous medium/ paper [0055], fig. 6) while the first rotating member is separate from the second rotating member [0014], fig. 4, the image forming apparatus comprising:
a tension applying mechanism (at least a portion of a downstream nip portion 65, fig. 2) that applies tension to the continuous medium S; 
at least one paired upstream nip portion arranged at an upstream side of the fixing unit 60 and at a downstream side of the sheet feeder 1A in the sheet passing path, (any pair of rollers on a path 51, 50, 53 see fig. 2, including rollers 424 and 423, [0047, 0056, 0042]); at least one paired the downstream nip portion 65, fig. 2 arranged at a downstream side of the fixing unit 60 and at an upstream side of the winder 1C in the sheet passing path; and
a controller that separates the first rotating member 63 from the second rotating member 64 while tension is applied to the continuous medium S, fig. 10b, rotates the first 
wherein, during the temperature raising operation and the temperature maintaining operation (the temperature is maintained for at least infinitesimal period of time) [0049, 0070], the controller causes the downstream nip portion 65 to be in a pressing state (controls the upstream nip portion 65 to transport the continuous medium, thus, the upstream nip portion in contact (press contact) with the continuous medium). 
Ui is silent so as to the upstream nip portion to be in a pressing state and that the tension that is applied to the continuous medium between the upstream nip portion and the downstream nip portion is maintained.
Kibayashi discloses a upstream nip portion 34b, fig. 1 to be in a pressing state [0024] and that the tension that is applied to the continuous medium between the upstream nip portion and the downstream nip portion is maintained [0025, 0050].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Ui, so as to have the upstream nip portion to be in the pressing state and to maintain the tension that is applied to the continuous medium between the upstream nip portion and the downstream nip portion, as taught by Kibayashi, in order to maintain tension of the continuous medium, thus, image deviation and density unevenness may be prevented [0064].

For claim 2: Ui discloses that in the sheet passing path, in response to tension applied to the continuous medium while the first rotating member 63 is separate from the second 

For claim 3: Ui discloses that at least a portion of the tension applying mechanism is arranged between the upstream nip portion and the downstream nip portion.

For claim 4: Ui discloses that the upstream nip portion and the downstream nip portion are each a pair of rollers, see fig. 1 of Ui and fig.1 of Kibayashi. Ui discloses that the controller rotates the pair of rollers 65, fig. 2 and conveys the continuous medium. Kibayashi discloses that the controller rotates the pair of rollers 34, fig. 1 and conveys the continuous medium.

For claim 5: Ui discloses that the downstream nip portion is a pair of rollers.
UI is silent so as to the controller causes the upstream nip portion to hold the continuous medium upon stop of the continuous medium and causes a torque that sends the continuous medium in a downstream direction to be applied to the pair of rollers of the downstream nip portion that is in a pressing state, such that tension is applied to the continuous medium between the upstream nip portion and the downstream nip portion.
Kibayashi discloses that the controller causes the upstream nip portion 34 to hold the continuous medium P upon stop of the continuous medium and causes a torque/ force/ velocity that sends the continuous medium in a downstream direction to be applied to the pair of rollers of a downstream nip portion 36 that is in a pressing state, such that 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Ui, so as to have cause the upstream nip portion to hold the continuous medium upon stop of the continuous medium and causes the torque/ force/ velocity that sends the continuous medium in the downstream direction to be applied to the pair of rollers of the downstream nip portion that is in the pressing state, such that tension is applied to the continuous medium between the upstream nip portion and the downstream nip portion, as taught by Kibayashi, in order to maintain tension of the continuous medium, thus, image deviation and density unevenness may be prevented [0064].

For claim 7: Ui and Kibayashi are silent so as to upon replacement of a roll in the sheet feeder, the controller restarts the temperature raising operation after the continuous medium is conveyed for predetermined distance.
Examiner takes official notice that image forming apparatus is well known in the art of electrophotography. The Examiner also notes that starting/ restarting temperature raising operation after the continuous medium is loaded into the sheet feeder and conveyed at least to the winder (predetermined distance) is very well known in the art. It is very well known to start/ restart temperature raising operation after image forming apparatus switches from off/ sleep state to on/ waiting state and/ or after the replacement of the consumable part.


Allowable Subject Matter
Claim 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852